Citation Nr: 0711738	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  05-41 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1967.  He died in June 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The appellant requested that she be afforded a Board hearing 
when she filed her substantive appeal in December 2005.  She 
also submitted a request for a local hearing before a hearing 
officer at the RO.  The RO sent letters regarding the hearing 
requests in January 2006.  In February 2006 the appellant 
submitted a statement in which she said she desired a hearing 
before a local hearing officer at the RO and that she did not 
want to appear for a Board hearing.  38 C.F.R. § 20.704(e) 
(2006).  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2004; the immediate cause of 
death was congestive heart failure; infiltrative 
cardiomyopathy and ventricular tachycardia were underlying 
causes that contributed to his death.  

2.  At the time of the veteran's death, service connection 
was in effect for paranoid reaction, evaluated as 
noncompensably disabling.  

3.  Diseases contributing to the veteran's death are not 
attributable to his period of military service; nor are they 
attributable to service-connected disability; the service-
connected disability did not cause or contribute to the 
veteran's demise.


CONCLUSION OF LAW

The cause of the veteran's death was not the result of a 
disease or injury incurred in or aggravated by active 
military service; a service-connected disability did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in June 2004.  His certificate of death 
indicates that the immediate cause of his death was 
congestive heart failure.  Infiltrative cardiomyopathy and 
ventricular tachycardia were listed as underlying causes that 
contributed to his death.  

At the time of the veteran's death, service connection was in 
effect for paranoid reaction, evaluated as noncompensably 
disabling.  The appellant contends that the veteran was 
exposed to Agent Orange in service, which caused diabetes 
mellitus type II that in turn led to his heart disease and 
contributed to his death.  

The veteran's service medical records (SMRs) reveal that the 
veteran's heart and lungs were normal at the time of 
examinations dated in September 1957, October 1958, January 
1959, December 1962, September 1964, May 1966, and August 
1967.  Chest x-rays dated in June 1962, December 1962, 
February 1965, and September 1966 were reported to be 
negative.  An October 1967 progress note stated that the 
veteran served in the Republic of Vietnam for eleven months.  

Private treatment reports submitted from S. Kabir, M.D., 
dated from February 2004 to May 2004 reveal diagnoses of 
bilateral pleural effusion, minimal left-sided lower 
extremity edema, and pericardial effusion consistent with 
transudative effusion.  The probable etiology was noted to be 
cirrhosis of the liver with abnormal computed tomography (CT) 
findings.  A February 2004 echocardiography report revealed 
moderate left ventricle hypertrophy with trace tricuspid 
regurgitation and mitral regurgitation.  A May 2004 
echocardiography report revealed findings suggestive of the 
possibility of an infiltrative cardiomyopathy.

Private treatment reports from Community Hospital dated in 
May 2004 reflect diagnoses of decompensated biventricular 
failure, infiltrative cardiomyopathy, congestive heart 
failure, and pleural effusion.  Blood chemistry reports dated 
on three different dates in May 2004 revealed normal glucose 
levels.  

Private treatment reports from The Indiana Heart Hospital 
dated in June 2004 reveal a diagnosis of cardiomyopathy of 
unknown etiology, congestive heart failure, and ventricular 
tachycardia.  The veteran underwent an electrophysiological 
study and defibrillator implantation and left anterior 
thoracotomy incision for placement of bipolar left atrial 
pacing leads, left ventricular epicardial pacing lead, and 
right chest tube placement.  The veteran was noted to have 
postoperative hyperglycemia.  He was assessed with endocrine 
disease stress hyperglycemia.  Blood chemistry reports dated 
from June 2, 2004, to June [redacted], 2004, reflect both elevated and 
low glucose levels.  Final diagnoses at the time of the 
veteran's death were reported to be infiltrative 
cardiomyopathy, end-stage congestive heart failure, 
ventricular tachycardia, left bundle branch block, and acute 
abdomen.  

A statement from F. Frick, M.D., dated in May 2005 reflects 
that the veteran was diagnosed as a diabetic on June [redacted], 2004, 
three days before his death.  

The appellant testified at a hearing at the RO in April 2006.  
The appellant testified that Dr. Frick said the veteran had 
been diabetic for three months prior to the veteran's death.  
She said the veteran had symptoms of low blood sugar, such as 
shakiness and lightheadedness, as far back as 1990.  She said 
the veteran had a stroke in 2003 and was treated at St. John 
Hospital and Lutheran Hospital.  She also testified that no 
doctor ever mentioned that the veteran was diabetic until he 
was diagnosed with diabetes on June [redacted], 2004, three days prior 
to his death.

A VA medical opinion was obtained in October 2006.  The cause 
of the veteran's death was reported to be ventricular 
dysrhythmias due to congestive heart failure and infiltrative 
cardiomyopathy.  The examiner reported, after a review of the 
claims file, that there was no objective evidence that the 
veteran had diabetes mellitus.  The examiner reported that 
the veteran's blood glucose levels were normal upon testing 
at Community Hospital in May 2004 and low upon testing at 
Indiana Heart Hospital in June 2004.  The examiner noted that 
the veteran was not prescribed oral hypoglycemics or insulin, 
which would have caused the veteran to have low blood 
glucose.  The examiner noted that untreated diabetes mellitus 
leads to elevated blood sugars.  The examiner also noted that 
a review of the echocardiogram reports dated in February 2004 
and May 2004 showed rapid progression of heart failure with 
rapid deterioration of left ventricular systolic function 
within a period of three months.  The examiner opined that 
the veteran's demise was due to infiltrative cardiomyopathy 
which did not appear to have been due to diabetes mellitus.  
The examiner concluded that diabetes did not materially 
contribute to the veteran's death that was primarily due to 
congestive heart failure resulting from infiltrative 
cardiomyopathy.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met.  See 
38 C.F.R. § 3.309(e) (2006).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (2006).  A veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, will be presumed to have 
been exposed during such service to an herbicide agent unless 
there is affirmative evidence to the contrary.  Id.

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2006); 38 C.F.R. § 3.312 (2006).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2006).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2006).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of 
death; this requires a determination as to whether there were 
debilitating effects and a general impairment of health 
caused by the service-connected disability which rendered the 
veteran less capable of resisting the effects of an unrelated 
disability.  38 C.F.R. § 3.312 (c)(3) (2006).  Under 38 
C.F.R. § 3.312(c)(4), in cases where the primary cause of 
death is by its very nature so overwhelming that eventual 
death is anticipated irrespective of coexisting disabilities, 
there must be a determination as to whether there is a 
reasonable basis that a service-connected disability had a 
material effect in causing death.  38 C.F.R. § 3.312(c)(4) 
(2006).  In this situation, however, it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
Id.

The veteran died in June 2004.  As noted above, service 
connection was in effect for paranoid reaction, evaluated as 
noncompensably disabling.  The appellant avers that the 
veteran's death should be service connected because he served 
in Vietnam and was diagnosed with diabetes mellitus prior to 
his death.  The record has been reviewed with respect to the 
all disabilities reported on the death certificate.  In this 
case, the service medical records do not make reference to 
complaints or findings concerning problems with any vital 
organ, nor were such findings reported until many years after 
service.  Moreover, there is no medical evidence of record 
suggesting that the veteran's service-connected paranoid 
reaction was related to the veteran's death.  Furthermore, 
while Dr. Frick diagnosed the veteran with diabetes on June 
[redacted], 2004, three days prior to his death, there is no 
indication that diabetes materially contributed to the 
veteran's death.  The only medical opinion evidence of record 
on that point indicates that the veteran's demise was due to 
infiltrative cardiomyopathy which did not appear to have been 
due to diabetes mellitus.  The October 2006 reviewer 
concluded that diabetes did not materially contribute to the 
veteran's death which was primarily due to congestive heart 
failure resulting from infiltrative cardiomyopathy.  

Although the appellant contends the veteran's death should be 
service connected, there is no indication, and she does not 
contend, that she has any education, training, or experience 
that would make her competent to render medical opinions 
concerning etiological relationships.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  

In short, there is no competent evidence linking the service-
connected disability to the cause of the veteran's death or 
linking the demonstrated cause of death to the veteran's 
period of military service.  The medical opinion evidence 
indicates that the veteran's rapid progression of heart 
failure with rapid deterioration of left ventricular function 
occurred within a period of three months and was due to 
infiltrative cardiomyopathy and not due to diabetes mellitus.  
The preponderance of the evidence is therefore against the 
appellant's claim.  The benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In addition, 38 C.F.R. 
§ 3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The appellant submitted a claim for service connection for 
the cause of the veteran's death in June 2004.  The RO 
notified the appellant of the evidence/information required 
to establish Dependency and Indemnity Compensation (DIC) 
benefits and death pension benefits in July 2004.  A 
statement of the case (SOC) was issued in December 2005 which 
informed the appellant of the elements to satisfy in order to 
establish service connection for death benefits.  The RO sent 
a follow-up letter to the appellant in June 2006 in which the 
appellant was requested to sign medical releases for Lutheran 
Hospital and St. John Hospital.  The appellant did not 
respond to the letter.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002 and Supp. 2006) and 
established by regulation at 38 C.F.R. § 3.159 (c)-(e) 
(2006).  This section of the VCAA and the regulation set 
forth several duties for the Secretary in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing her claim.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and private treatment 
reports.  The appellant's case was forwarded to a VA 
physician for a medical opinion.  The appellant has not 
alleged that there is any outstanding evidence that would 
support her claim.  The Board is not aware of any outstanding 
evidence.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


